Exhibit 10.6
 
ESCROW DEPOSIT AGREEMENT
 
           This ESCROW DEPOSIT AGREEMENT (this “Agreement”) dated this 19th day
of September, 2011, by and among ORGANOVO, INC., a Delaware corporation (the
“Company”), having an address at 5871 Oberlin Drive, Suite 150, San Diego, CA
92121, SPENCER TRASK VENTURES, INC., a Delaware corporation, registered
broker-dealer and a member of the Financial Industry Regulatory Authority, Inc.
(“Spencer Trask” or the “Selling Agent”), having an address at 750 Third Avenue,
11th Floor, New York, New York 10017 and SIGNATURE BANK (the “Escrow Agent”), a
New York State chartered bank, having an office at 261 Madison Avenue, New York,
New York 10016.  All capitalized terms not herein defined shall have the meaning
ascribed to them in that certain Confidential Information Memorandum, dated
September 19, 2011, as amended or supplemented from time-to-time, including all
attachments, schedules and exhibits thereto (the “Memorandum”).


W I T N E S S E T H:
 
WHEREAS, pursuant to the terms of the Memorandum, the Company is offering for
sale (the “Offering”), a maximum of 20 units ($1,000,000) (the “Maximum
Amount”), with each unit (hereinafter “Unit” or “Units”) consisting of a $50,000
principal amount of 6% Convertible Promissory Note (each a “Note”) and 50,000
warrants to purchase shares of the Company’s common stock, par value $0.0001 per
share for a five year period at an initial exercise price of $1.00 per share
(each a “Warrant”), on a “reasonable efforts, no minimum” basis, at an offering
price of $50,000 per Unit and the Company and Selling Agent reserve the right,
in their mutual discretion, to offer up to an additional 10 Units ($500,000) to
cover over-allotments (the “Over-Allotment Amount”);
 
WHEREAS, unless the initial closing of a purchase of Units occurs on or prior to
October 31, 2011 (the “Termination Date”) which date may be extended by the
mutual agreement of the Company and the Selling Agent to November 30, 2011 (the
“Final Termination Date”), the Company and the Selling Agent will terminate the
Offering and all funds will be returned to the subscribers in the Offering (the
“Subscribers”) without interest, penalty or offset; and
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Company and the Selling Agent desire to establish an Escrow Account
with the Escrow Agent into which the Company and the Selling Agent shall
instruct Subscribers to deposit checks and other instruments for the payment of
money made payable to the order of “Signature Bank, as Escrow Agent for
Organovo, Inc.,” and the Escrow Agent is willing to accept said checks and other
instruments for the payment of money in accordance with the terms hereinafter
set forth; and
 
WHEREAS, the Company and the Selling Agent each represent and warrant to the
Escrow Agent that they have not stated to any individual or entity that the
Escrow Agent’s duties will include anything other than those duties stated in
this Agreement; and
 
WHEREAS, the Company and the Selling Agent represent and warrant to the Escrow
Agent that a copy of the Memorandum and all other documents which have been
delivered to Subscribers and third parties which include Escrow Agent’s name and
duties, have been attached hereto as Schedule I.
 
NOW, THEREFORE, IT IS AGREED as follows:
 
1.           Delivery of Escrow Funds.
 
(a)           The Company and the Selling Agent shall instruct Subscribers to
deliver to Escrow Agent checks made payable to the order of “Signature Bank, as
Escrow Agent for Organovo, Inc.” or wire transfer to Signature Bank, 261 Madison
Avenue, New York, New York 10016, ABA No. 026013576 for credit to Signature
Bank, as Escrow Agent for Organovo, Inc., Account No. 1501667028, in each case,
with the name, address and social security number or taxpayer identification
number of the individual or entity making payment.  In the event any
Subscriber’s address and/or social security number or taxpayer identification
number are not provided to Escrow Agent by such Subscriber, then the Company
and/or the Selling Agent agree to promptly provide Escrow Agent with such
information in writing.  The checks or wire transfers shall be deposited into a
non interest-bearing account at Signature Bank entitled “Signature Bank, as
Escrow Agent for Organovo, Inc.” (hereinbefore defined as the “Escrow Account”).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           The collected funds deposited into the Escrow Account are referred
to as the “Escrow Funds.”
 
(c)           The Escrow Agent shall have no duty or responsibility to enforce
the collection or demand payment of any funds deposited into the Escrow
Account.  If, for any reason, any check deposited into the Escrow Account shall
be returned unpaid to the Escrow Agent, the sole duty of the Escrow Agent shall
be to return the check to the Subscriber and advise the Company and the Selling
Agent promptly thereof.
 
(d)           The Escrow Agent shall hold all Escrow Funds in the Escrow Account
free from any lien, claim or offset of the Escrow Agent, except as set forth
herein.
 
2.           Release of Escrow Funds.  The Escrow Funds shall be paid by the
Escrow Agent in accordance with the following:
 
(a)           In the event that the Company and the Selling Agent advise the
Escrow Agent in writing that the Offering has been terminated (the “Termination
Notice”), the Escrow Agent shall promptly return the funds paid by each
Subscriber to said Subscriber without interest or deduction, penalty or expense.
 
(b)           If, prior to 3:00 P.M. (local New York City time) on the
Termination Date, the Escrow Agent receives written notification, in the form of
Exhibit A, attached hereto and made a part hereof (the “Extension Notice”), and
signed by the Company and the Selling Agent stating that the Termination Date
has been extended to the Final Termination Date, the date shall be so extended.
 
(c)           Provided that the Escrow Agent does not receive the Termination
Notice on or prior to the Termination Date or Final Termination Date, as
applicable, the Escrow Agent shall, upon receipt of written instructions in form
and substance satisfactory to the Escrow Agent, received from the Company and
the Selling Agent on or before the Termination Date or the Final Termination
Date (if Escrow Agent has, prior to the Termination Date, received the Extension
Notice in accordance with paragraph 2(b) above), pay all or any portion of the
Escrow Funds in accordance with such written
 
 
3

--------------------------------------------------------------------------------

 
 
 instructions, which instructions shall be limited to the payment of the Selling
Agent’s fees and other offering expenses and the payment of the balance to the
Company, such payment or payments to be made by wire transfer on the same
Banking Day (as defined in Section 2(f) hereof) of receipt of such written
instructions (the “First Closing”); provided, however, if such instructions are
received later than 3:00 P.M., (New York City time) on any day, such payments
shall be made by the Escrow Agent so that they are received before 3:00 PM (New
York City time) on the next day which is a Banking Day.  The same procedures
shall be coordinated with respect to any subsequent closings occurring prior to
the Termination Date or Final Termination Date (if the Escrow Agent has, prior
to the Termination Date, received the Extension Notice in accordance with
paragraph 2(b) above).   Notwithstanding anything contained herein, a final
closing may be held no later than 10 business days after the Termination Date or
the Final Termination Date, as applicable.
 
(d)           If by 3:00 P.M. (local New York City time) on the Termination Date
or Final Termination Date (if the Escrow Agent has received the Extension
Notice, in accordance with paragraph 2(b) above), the Escrow Agent has not
received written instructions from the Company and the Selling Agent regarding
the disbursement of the Escrow Funds then on deposit, the Escrow Agent shall
promptly return such Escrow Funds to the Subscribers without interest or
deduction, penalty or expense.  The Escrow Funds returned to each Subscriber
shall be free and clear of any and all claims of the Escrow Agent.  The Escrow
Agent shall provide the Company and the Selling Agent prompt notice of its
intent to return the Escrow Funds in advance of returning such Escrow Funds in
accordance with this paragraph (d).
 
(e)           The Escrow Agent shall not be required to pay any uncollected
funds or any funds which are not available for withdrawal.
 
(f)           If any date that is a deadline under this Agreement for giving the
Escrow Agent notice or instructions or for the Escrow Agent to take action is
not a Banking Day, then such date shall be the Banking Day immediately preceding
that date. A Banking Day is any day other than a Saturday, Sunday or day on
which banks in New York State are permitted to remain closed except for
Lincoln’s Birthday and Election Day.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           The Company may, in its sole discretion, reject or cancel any
subscription for Units in whole or in part. If payment for any such rejected or
canceled subscription has been delivered to the Escrow Agent, the Company and
the Selling Agent will inform the Escrow Agent of the rejection or cancellation,
and the Escrow Agent upon receiving such notice shall promptly return such funds
to said Subscriber, but in no event prior to those funds becoming collected and
available for withdrawal.
 
3.           Acceptance by Escrow Agent.  The Escrow Agent hereby accepts and
agrees to perform its obligations hereunder, provided that:
 
(a)           The Escrow Agent may act in reliance upon any signature believed
by it to be genuine, and may assume that any person who has been designated by
the Company or the Selling Agent to give any written instructions, notice or
receipt, or make any statements in connection with the provisions hereof has
been duly authorized to do so.  Escrow Agent shall have no duty to make inquiry
as to the genuineness, accuracy or validity of any statements or instructions or
any signatures on statements or instructions.  The names and true signatures of
each individual authorized to act singly on behalf of the Company and the
Selling Agent are stated in Schedule II, which is attached hereto and made a
part hereof. The Company and the Selling Agent may each remove or add one or
more of its authorized signers listed on Schedule II by notifying the Escrow
Agent of such change in accordance with this Agreement, which notice shall
include the true signature for any new authorized signatories.


(b)           The Escrow Agent may act relative hereto in reliance upon advice
of counsel in reference to any matter connected herewith.  The Escrow Agent
shall not be liable for any mistake of fact or error of judgment or law, or for
any acts or omissions of any kind, unless caused by its willful misconduct or
gross negligence.
 
(c)           Each of the Selling Agent and the Company agree to indemnify and
hold the Escrow Agent harmless from and against any and all claims, losses,
costs, liabilities, damages, suits, demands, judgments or expenses (including
but not limited to reasonable attorney’s fees) claimed against or incurred by
Escrow Agent in good faith arising out of or related, directly or indirectly, to
this Escrow Agreement unless caused by a material breach of this Escrow
Agreement by the Escrow Agent or by the Escrow Agent’s gross negligence or
willful misconduct.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder, the Escrow Agent shall be entitled to (i) refrain
from taking any action other than to safely keep the Escrow Funds until it shall
be directed otherwise by a court of competent jurisdiction or (ii) deliver the
Escrow Funds to a court of competent jurisdiction and in either case it shall
notify the Company and the Selling Agent thereof.
 
(e)           The Escrow Agent shall have no duty, responsibility or obligation
to interpret or enforce the terms of any agreement other than Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent shall be to the extent
not prohibited by applicable law (i) to accept checks or other instruments for
the payment of money and wire transfers delivered to the Escrow Agent for the
Escrow Account and deposit said checks and wire transfers into the non-interest
bearing Escrow Account, and (ii) to disburse or refrain from disbursing the
Escrow Funds as stated above, provided that the checks received by the Escrow
Agent have been collected and are available for withdrawal.
 
4.           Escrow Account Statements and Information. The Escrow Agent agrees
to send to the Company and/or the Selling Agent a copy of the Escrow Account
periodic statement, upon request in accordance with the Escrow Agent’s regular
practices for providing account statements to its non-escrow clients and to also
provide the Company and/or Selling Agent, or their designee, upon request other
deposit account information, including Account balances, by telephone or by
computer communication, to the extent practicable. The Company and Selling Agent
agree to complete and sign all forms or agreements required by the Escrow Agent
for that purpose. The Company and Selling Agent each consent to the Escrow
Agent’s release of such Account information to any of the individuals designated
by Company or Selling Agent, which designation has been signed in accordance
with paragraph 3(a) by any of the persons in Schedule II.  Further, the Company
and Selling Agent and their respective designees have an option to receive
e-mail notification of incoming and outgoing wire transfers.  If this e-mail
notification service is requested, the Company and/or Selling Agent agree to
provide a valid e-mail address and other information necessary to set-up this
service and sign all forms and agreements required for such service.  The
Company and Selling Agent each consent to the Escrow Agent’s release of wire
transfer information to the designated e-mail address(es).   The Escrow Agent’s
liability for failure to comply with this section shall not exceed the cost of
providing such information.
 
 
6

--------------------------------------------------------------------------------

 
 
5.           Resignation and Termination of the Escrow Agent.  The Escrow Agent
may resign at any time by giving 30 days’ prior written notice of such
resignation to each of the Company and the Selling Agent.  Upon providing such
notice, the Escrow Agent shall have no further obligation hereunder except to
comply with Section 2(c) and to hold the Escrow Funds which it receives until
the end of such 30-day period.  In such event, the Escrow Agent shall not take
any action, other than complying with Section 2(c) and receiving and depositing
Subscribers’ checks and wire transfers in accordance with this Agreement, until
the Company together with the Selling Agent have designated a banking
corporation, trust company, attorney or other person as successor.  Upon receipt
of such written designation signed by the Company and the Selling Agent, the
Escrow Agent shall promptly deliver the Escrow Funds to such designated
successor and shall thereafter have no further obligations hereunder.  If such
instructions are not received within 30 days following the effective date of
such resignation, then the Escrow Agent may deposit the Escrow Funds held by it
pursuant to this Agreement with a clerk of a court of competent jurisdiction
pending the appointment of a successor.  In either case provided for in this
paragraph, the Escrow Agent shall be relieved of all further obligations and
released from all liability thereafter arising with respect to the Escrow Funds.
 
6.           Termination.  The Company and the Selling Agent may, with their
joint approval,  terminate the appointment of the Escrow Agent hereunder upon
joint written notice specifying the date upon which such termination shall take
effect, which date shall be at least 30 days from the date of such notice.  In
the event of such termination, the Company and the Selling Agent shall, within
30 days of such notice, appoint a successor escrow agent and the Escrow Agent
shall, upon receipt of written instructions signed by the Company and the
Selling Agent, turn over to such successor escrow agent all of the Escrow Funds;
provided, however, that if the Company and the Selling Agent fail to appoint a
successor escrow agent within such 30-day period, such termination notice shall
be null and void and the Escrow Agent shall continue to be bound by all of the
provisions hereof.  Upon receipt of the Escrow Funds, the successor escrow agent
shall become the Escrow Agent hereunder and shall be
 
 
7

--------------------------------------------------------------------------------

 
 
bound by all of the provisions hereof and Escrow Agent shall be relieved of all
further obligations and released from all liability thereafter arising with
respect to the Escrow Funds and under this Agreement.  Nothing herein shall,
however, release the Escrow Agent from liability for its actions or omissions as
provided herein arising prior to the appointment of such successor.
 
7.           Investment.  All funds received by the Escrow Agent will be held
only in non-interest bearing bank accounts at Signature Bank.
 
8.           Compensation.  Escrow Agent shall be entitled, for the duties to be
performed by it hereunder, to a fee of $3,500 which fee will be paid by the
Selling Agent promptly following the signing of this Agreement.  In addition,
the Company shall be obligated to reimburse Escrow Agent for all reasonable
third party fees, costs and expenses that become due or are incurred in good
faith in connection with the Escrow Account and this Agreement, including
reasonable and actual outside counsel fees.  Neither the modification,
cancellation, termination or rescission of this Agreement, nor the resignation
or termination of the Escrow Agent shall affect the right of Escrow Agent to
retain the amount of any fee which has been paid or becomes due, or to be
reimbursed or paid for any fees, costs or expenses which has been incurred or
becomes due, prior to the effective date of any such modification, cancellation,
termination, resignation or rescission.  To the extent the Escrow Agent has not
been paid any fee or has incurred any such costs or expenses or any such fees
become due prior to any closing, the Escrow Agent shall advise the Selling Agent
and the Selling Agent shall direct all such amounts to be paid directly at any
such closing.
 
9.           Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if sent by hand-delivery, by facsimile (followed
by first-class mail), by nationally recognized overnight courier service or by
prepaid registered or certified mail, return receipt requested, to the addresses
set forth below:
 
 
8

--------------------------------------------------------------------------------

 
 
If to the Company:


Organovo, Inc.
5871 Oberlin Drive, Suite 150
San Diego, CA  92121
Attention: Keith Murphy, President & Chief Executive Officer
Fax:  (858) 550-9948


With a copy to:


Meister Seelig & Fein LLP
Two Grand Central Tower
140 East 45th Street, 19th Floor
New York, New York 10017
Attention: Kenneth S. Goodwin, Esq.
Fax: (212) 655-3535


If to the Selling Agent:


Spencer Trask Ventures, Inc.
1700 East Putnam Avenue
Old Greenwich, Connecticut 06870
Attention:  John Heidenreich, President
Fax:  (212) 829-4405
 
With a copy to:
Littman Krooks LLP
655 Third Avenue
New York, New York 10017
Attention: Steven D. Uslaner, Esq.
Fax:  (212) 490-2990
 
If to Escrow Agent:
 
Signature Bank
261 Madison Avenue
New York, New York 10016
Attention: Cliff Broder, Group Director and Senior Vice President
Fax: (646) 822-1359
 
 
9

--------------------------------------------------------------------------------

 
 
10.           General.
 
(a)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State, without regard to choice of law
principles and any action brought hereunder shall be brought in the courts of
the State of New York, located in the County of New York.  Each party hereto
irrevocably waives any objection on the grounds of venue, forum non­conveniens
or any similar grounds and irrevocably consents to service of process by mail or
in any manner permitted by applicable law and consents to the jurisdiction of
said courts.  Each of the parties hereto hereby waives all right to trial by
jury in any action, proceeding or counterclaim arising out of the transactions
contemplated by this Agreement.
 
(b)           This Agreement sets forth the entire agreement and understanding
of the parties with respect to the matters contained herein and supersedes all
prior agreements, arrangements and understandings relating thereto.
 
(c)           All of the terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the parties hereto, as
well as their respective successors and assigns.
 
(d)           This Agreement may be amended, modified, superseded or canceled,
and any of the terms or conditions hereof may be waived, only by a written
instrument executed by each party hereto or, in the case of a waiver, by the
party waiving compliance.  The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same.  No waiver of any party of any condition,
or of the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.  No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.
 
(e)           If any provision included in this Agreement proves to be invalid
or unenforceable, it shall not affect the validity of the remaining provisions.
 
(f)           This Agreement and any amendment or modification of this Agreement
may be executed in several counterparts or by separate instruments and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.
 
 
10

--------------------------------------------------------------------------------

 
 
11.           Form of Signature. The parties hereto agree to accept e-mailed or
facsimile transmissions of their respective actual signatures as evidence of
their actual signatures to this Agreement and any amendment or modification of
this Agreement.
 
[Signature Page to Follow]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Escrow Deposit Agreement
as of the date first set forth above.
 
SPENCER TRASK VENTURES, INC.
 
By: /s/ John Heidenreich         
John Heidenreich
President
 
ORGANOVO, INC.
 
By: /s/ Keith Murphy           
Keith Murphy
Chief Executive Officer
 
SIGNATURE BANK
 
By: /s/ Cliff Broder            
Name:  Cliff Broder
Title:    Group Director SR-VP
 
By: /s/ Steven Denoff          
Name:  Steven Denoff
Title:   Associate Group Director
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 
Date: __________________




Signature Bank
261 Madison Avenue
New York, NY 10016
Attention:  Cliff Broder, Group Director and Vice President


Re:           Escrow Account No. 1501667028


Dear Mr. Broder:
 
In accordance with the terms of Section 2(b) of an Escrow Deposit Agreement
dated September 19, 2011 by and among ORGANOVO, INC. (the “Company”), SPENCER
TRASK VENTURES, INC. (“Spencer Trask”) and SIGNATURE BANK (the “Escrow Agent”),
the Company and Spencer Trask hereby notify the Escrow Agent that the
Termination Date has been extended to ________ __, 2011, the Final Termination
Date.
 
Very truly yours,


ORGANOVO, INC.
 
By:                                                                
       Name:                                                      
       Title:                                           




SPENCER TRASK VENTURES, INC.




By:                                                                
        Name: John Heidenreich
        Title:   President
 
 
13

--------------------------------------------------------------------------------

 
 
Schedule I
 
OFFERING DOCUMENTS
 
 
14

--------------------------------------------------------------------------------

 
 
Schedule II
 
The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of Company and
Spencer Trask, respectively.
 
 
ORGANOVO, INC.
 

   Name      True Signature          
 Keith Murphy,
President & Chief Executive Officer
 
 
_____________________________
         
 Barry D. Michaels,
Chief Financial Officer  
 
 
_____________________________
       

 
SPENCER TRASK VENTURES, INC.
 

   Name      True Signature          
 John Heidenreich,
President      
 
 
_____________________________
         
DiAnn Ellis,
Associate
 
 
_____________________________
       

 
 
 
15

--------------------------------------------------------------------------------